Citation Nr: 1220084	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  03-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for muscle twitching claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1987 to August 1991, including service in Southwest Asia during the Persian Gulf War.   This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2004, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In October 2004, April 2007, June 2009, and March 2011 the case was remanded for further development and readjudication.  

This matter is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Because the specific development sought by the Board's March 2011 Remand was not completed, this matter must be remanded, once again, for proper Veteran's Claims Assistance Act of 2000 (VCAA) notice.  See Stegall v. West, 11 Vet. App. 268   (1998).  The March 2011 Board remand (as well as prior Board remands in April 2007 and June 2009) ordered that VCAA notice should include the applicable regulatory definition of new and material evidence.  On remand, while the AMC sent the Veteran a letter in March 2011, it did not provide the Veteran notification of the applicable (for claims filed before August 29, 2001) regulatory definition of new and material evidence. 

Notably the March 2011 letter also misinformed the Veteran of the reason for the prior denial in 1997; it advised: "Your claim was previously denied because the disability neither arose during service in the Persian Gulf."[sic].  A review of the September 1997 rating decision found that the denial was based on a finding that such disability was not shown (as it was neither manifested in service nor noted on VA examination).  Consequently, as a threshold matter, to reopen the claim the Veteran must submit, or identify for VA to secure, evidence that shows or suggests he has such disability; and to substantiate the claim he must show also that it is due to an undiagnosed illness (or is otherwise etiologically related to service).  

Under Stegall v. West, 11 Vet. App. 268   (1998), a remand by the Board confers on the Veteran, as a matter of law, the right to strict compliance with the remand orders.  The U.S. Court of Appeals for Veterans Claims held that the Board errs if it fails to ensure compliance with its remand orders. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should provide the Veteran a notice letter required in claims to reopen that is compliant with Kent, v. Nicholson, 20 Vet. App. 1   (2006).  The notice must specifically include the appropriate (prior to August 29, 2001) definition of new and material evidence (i.e. 38 C.F.R. § 3.156(a)), and accurately state the reason for the prior denial.  He should have ample opportunity to respond. 

Note:  Prior to August 29, 2001, new and material evidence was defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.

2.  The RO/AMC should then review the record, arrange for any further development suggested by the Veteran's response, and readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

